FUND PARTICIPATION AND SERVICE AGREEMENT Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey (collectively, “Insurance Company”), for itself and on behalf of one or more separate accounts of the Insurance Company (“Separate Accounts”), American Funds Distributors, Inc. (“AFD”), American Funds Service Company (“Transfer Agent”), Capital Research and Management Company (“CRMC”), and the American Funds Insurance Series (the “Series”), an open-end investment company for which AFD, CRMC and Transfer Agent provide services and which is divided into funds (hereinafter collectively called the “Funds” and, individually, a “Fund”), for good and valuable consideration, hereby agree on this 30th day of May 2013, that Class 2 shares of the Funds (“Class 2 Shares” or, the “shares”) shall be made available to serve as underlying investment media for certain variable life insurance contracts (hereinafter called “Contract(s)”; holders of such Contracts hereinafter called “Contractholder(s)”) to be offered by the Insurance Company subject to the following provisions: 1. Authorization; Services. a. As distributor of the Series, AFD agrees to make shares of the Funds listed on the attached Exhibit A available to the Insurance Company for itself and on behalf of the Separate Accounts on the attached Exhibit B pursuant to the terms of this Agreement.The Insurance Company will offer shares of the Funds in connection with the sale of Contracts to Contractholders.Fund shares to be made available to Separate Accounts for the Contracts shall be sold by the Series and purchased by the Insurance Company for a given account in accordance with the provisions of this Agreement and at the net asset value of the respective class of the respective Fund (without the imposition of a sales load) computed in accordance with the provisions of the then current Prospectus of the Series. This Agreement is in all respects subject to statements regarding the sale and repurchase or redemption of shares made in the offering prospectuses of the Funds, and to the applicable Rules of FINRA, which shall control and override any provision to the contrary in this Agreement. b. Transfer Agent hereby appoints Insurance Company as limited agent and designee with respect to shares of the Funds purchased, held, and redeemed by the Separate Accounts solely for purposes of the provisions of this Agreement, and Insurance Company accepts such appointment, on the terms set forth herein. c. The Insurance Company, directly or through subcontractors (including a designated affiliate), shall provide, with respect to Class 2 Shares, the certain services described in this Agreement on behalf of AFD, Transfer Agent and the Funds in connection with the sale and servicing of the Contracts.The services to be provided by the Insurance Company to its Separate Accounts include, (i) mailing and otherwise making available to Contractholders, shareholder communications including, without limitation, prospectuses, proxy materials, shareholder reports, unaudited semi-annual and audited annual financial statements, and other notices; (ii) handling general questions regarding the Funds from Contractholders including, without limitation, advising as to performance, yield being earned, dividends declared, and providing assistance with other questions concerning the Funds; (iii) preparing and mailing periodic account statements showing the total number of Separate Account units owned by the Contractholder in that account, the value of such units, and purchases, redemptions, dividends, and distributions in the account during the period covered by the statement; and (iv) preparing and mailing IRS Form 1099-R, IRS Form W-2 and/or other IRS forms as required by applicable Internal Revenue Service rules and regulations. Administrative services to Contractholders shall be the responsibility of the Insurance Company and shall not be the responsibility of AFD, Transfer Agent or any of their affiliates. d. Insurance Company shall transmit to Transfer Agent or the Funds (or to any agent designated by either of them) such information in the possession of Insurance Company concerning the Contractholders as shall reasonably be necessary for Transfer Agent to provide services as transfer agent for the Funds and as any Fund shall reasonably conclude is necessary to enable that Fund to comply with applicable state Blue Sky laws or regulations. 2. The Insurance Company or the underwriter of the Contracts will be entitled to a Rule 12b-1 distribution fee paid by the Series, to be accrued daily and paid monthly at an annual rate of 0.25% of the average daily net assets of the Class 2 shares of each Fund attributable to the Contracts for as long as the Series’ Class 2 Plan of Distribution pursuant to Rule 12b-1 under the 1940 Act remains in effect. 3.Compliance with Laws; Reliance on Instructions. a. AFD and CRMC acknowledge and agree that Insurance Company is not responsible for: (i) any information contained in any prospectus, registration statement, annual report, proxy statement, or item of advertising or marketing material prepared by AFD and/or CRMC, which relates to any Fund; (ii) registration or qualification of any shares of any Fund under any federal or state laws; or (iii) compliance by AFD, CRMC and the Funds with all applicable federal and state laws, rules and regulations, the rules and regulations of any self-regulatory organization with jurisdiction (the foregoing laws, rules and regulations are collectively referred to herein as “Applicable Law”) over AFD, CRMC or Funds, and the provisions of the Funds’ prospectus and statement of additional information. b. Insurance Company acknowledges and agrees that it is responsible for (i) any representations concerning the Funds made by Insurance Company or its agents that are not included in the prospectuses, statements of additional information or advertising or marketing material relating to the Funds and prepared or approved in writing by AFD; (ii) satisfying prospectus delivery requirements, to the extent required by law; and (iii) in connection with the services performed in connection with this Agreement, the compliance or failure to comply with any Applicable Law with jurisdiction over Insurance Company. c. Insurance Company and its affiliates shall make no representations concerning the Funds’ shares except those contained in the then current Prospectus of the Series, in such printed information subsequently issued on behalf of the Series or other funds managed by CRMC as supplemental to the Series’ Prospectus, in information published on the Series’ or CRMC’s internet site, or in materials approved by AFD, as provided in the Business Agreement in effect among Insurance Company, Prudential Annuities Distributors, Inc., AFD and CRMC dated even date herewith (the “Business Agreement”). d. Each party is entitled to rely on any written records or instructions provided to it by responsible persons of the other party(ies) identified as such by the other party from time to time. 4.Insurance Company Representations and Warranties. a. The Insurance Company represents and warrants that: (i)it has the corporate power and the authority to enter into and perform all of its duties and obligations under this Agreement; (ii)this Agreement constitutes its legal, valid and binding obligation, enforceable against each above-named party in accordance with its terms; (iii)no consent or authorization of, filing with, or other act by or in respect of any governmental authority is required in connection with the execution, delivery, performance, validity or enforceability of this Agreement; (iv)it will or has established the Separate Accounts as separate accounts under Arizona Insurance law for Pruco Life Insurance Company and New Jersey Insurance law for Pruco Life Insurance Company of New Jersey; (v)it has registered the Separate Accounts as unit investment trusts under the Investment Company Act of 1940, as amended (the “1940 Act”), to serve as investment vehicles for certain Contracts or, alternatively, has not registered one or more of the Separate Accounts in proper reliance upon an exclusion from registration under the 1940 Act; (vi)the Contracts are or will be and at the time of issuance will be treated as life insurance policies under applicable provisions of the Internal Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”), that Insurance Company will make every effort to maintain such treatment and that it will notify the Series immediately upon having a reasonable basis for believing that the Contracts have ceased to be so treated or that they might not be so treated in the future; (vii)the offer of the Contracts has been registered with the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), or it is properly exempt from registration under the 1933 Act, and each such registration statement and any further amendments or supplements thereto will, when they become effective, conform in all material respects to the requirements of the 1933 Act, and the rules and regulations of the SEC thereunder, and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided, however, that this representation and warranty shall not apply to any statement or omission made in reliance upon and in conformity with the information furnished in writing to Insurance Company by AFD, Transfer Agent, CRMC or the Series expressly for use therein; (viii)the Contracts provide for the allocation of net amounts received by the Insurance Company to the Separate Accounts, for investment in the shares of specified investment companies selected among those companies available through the Separate Accounts to act as underlying investment media; (ix)investment by each Separate Account in a Fund is in reliance on and consistent with the terms of the Series’ Mixed and Shared Funding Order; and (x)the Separate Accounts invest in the Funds in reliance on the status of each Separate Account as a “Permitted Investor” within the meaning of Section 817(h)(4)(A) of the Internal Revenue Code of 1986, as amended. 5. Representations and Warranties of AFD, Transfer Agent, CRMC and the Series. a. AFD and Transfer Agent each represents and warrants (as applicable) that: (i)this Agreement constitutes its legal, valid and binding obligation, and is enforceable against it in accordance with its terms; (ii)no consent or authorization of, filing with, or other act by or in respect of any governmental authority is required in connection with the execution, delivery, performance, validity or enforceability of this Agreement; (iii)the execution, performance and delivery of this Agreement by it will not result in its violating any Applicable Law or breaching or otherwise impairing any of its contractual obligations; (iv)AFD represents that the Funds are registered as investment companies under the 1940 Act and Fund shares sold by the Funds are, and will be, registered under the Securities Act of 1933, as amended; (v)AFD represents that it is registered as a broker-dealer under the Securities Exchange Act of 1934, as amended, and may properly cause Fund shares to be made available for the purposes of this Agreement; (vi)Shares of the Series may be offered to separate accounts of various insurance companies in addition to Insurance Company.AFD represents, warrants and covenants that no shares of the Series shall be sold to the general public in contravention of Section 817 of the Internal Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”). (vii)it has the corporate power and the authority to enter into and perform all of its duties and obligations under this Agreement; (viii)AFD and its affiliates are solely responsible for information contained in any prospectus, registration statement, annual report, proxy statement, or item of advertising or marketing material prepared by AFD relating to any Fund; and (ix)AFD represents that prospectuses, other materials concerning the Funds are complete and accurate in all material respects and do not contain any material omission or misstatement of a material fact necessary to make the information not misleading or untrue. b. CRMC and the Series represent and warrant that: (i)the Series is, and shall be at all times while this Agreement is in force, lawfully organized, validly existing, and properly qualified as an open-end management investment company in accordance with the laws of the Commonwealth of Massachusetts; (ii)a registration statement under the 1933 Act and under the 1940 Act with respect to the Series has been filed with the SEC in the form previously delivered to Insurance Company and the Series’ registration statement and any further amendments thereto will, when they become effective, and all definitive prospectuses and statements of additional information and any further supplements thereto (the “Prospectus”) shall, conform in all material respects to the requirements of the 1933 Act and the 1940 Act and the rules and regulations of the SEC thereunder, and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statement therein not misleading; provided, however, that this representation and warranty shall not apply to any statements or omissions made in reliance upon and in conformity with information furnished in writing to CRMC or the Series by Insurance Company expressly for use therein. (iii)Each Fund will comply with the diversification requirements of Section 817 and shall maintain its qualification as a “regulated investment company” (“RIC”) under the Code.In the event the Series or CRMC fails to meet the requirements for diversification under Section817 it will (a) notify Company of such breach and (b) use its best efforts to adequately diversify the Fund so as to achieve compliance within the grace period afforded by Regulation 1.817-5. (iv)The Series makes no representation or warranty as to whether any aspect of its operations (including but not limited to fees expenses and investment policies) complies or will comply with the insurance laws or regulations of the various states. (v)The Series has received a “Mixed and Shared Funding Order” from the SEC granting relief from the certain provisions of the 1940 Act and the rules thereunder to the extent necessary to permit shares of the Series to be sold to variable annuity and life insurance separate accounts of unaffiliated insurance companies. 6. Omnibus Accounts.The Funds recognize that the Insurance Company, for itself or on behalf of the Separate Accounts, will be the sole shareholder of shares of the Funds issued pursuant to the Contracts, and that the Insurance Company intends to establish one or more omnibus accounts per Fund.Such arrangement will result in aggregated share orders.In the event that the aggregate Contractholder accounts maintained by the Insurance Company do not balance with the omnibus accounts maintained by the Transfer Agent, neither the Transfer Agent, any of its affiliates nor the Funds shall be liable to the Contractholders for any shortfall, provided that such shortfall is not a result of an error or omission on the part of the Transfer Agent, its affiliates or the Funds. 7. Pricing Information.The Series or the Transfer Agent will compute the closing net asset value, and any distribution information (including the applicable ex-date, record date, payable date, distribution rate per share, income accrual and capital gains information) for each Fund as of the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern Time) on each day the New York Stock Exchange is open for business (a “Business Day”) or at such other time as the net asset value of a Fund is calculated, as disclosed in the relevant Funds’ current prospectuses.The Series or the Transfer Agent will use their best efforts to communicate to the Insurance Company such information by 6:30 p.m. Eastern Time on each Business Day by facsimile or by electronic transmission acceptable to the Transfer Agent.Such information shall be accurate and true in all respects and updated continuously. 8. Pricing Adjustments. a. In the event an adjustment is made to the computation of the net asset value of Fund shares as reported to Insurance Company under paragraph 7, (1) the correction will be handled in a manner consistent with SEC guidelines and the Investment Company Act of 1940, as amended and (2) the Funds or Transfer Agent shall notify Insurance Company as soon as practicable after discovering the need for any such adjustment.Notification may be made in the following manner: Method of Communication (i)Fund/SERV Transactions.The parties agree that they will ordinarily choose to use the National Securities Clearing Corporation’s Mutual Fund Settlement, Entry and Registration Verification (“Fund/SERV”) system when the Insurance Company has the operational capability to do so, and if Fund/SERV is used, any corrections to the fund prices for the prior trade date will be submitted through the Mutual Fund Profile Service with the correct fund prices and applicable date. (ii)Manual Transactions.Prior to Insurance Company having the operational capability to trade through Fund/SERV, or after such time if there are technical problems with Fund/SERV, or if the parties are not able to transmit or receive information through Fund/SERV, any corrections to the fund prices should be communicated by facsimile or by electronic transmission acceptable to Transfer Agent, and will include for each day on which an adjustment has occurred the incorrect Fund price, the correct price, and, to the extent communicated to the applicable Fund’s shareholders, the reason for the adjustment.Funds and Transfer Agent agree that the Insurance Company may send this notification or a derivation thereof (so long as such derivation is approved in advance by Funds or AFD, as applicable) to Contractholders whose accounts are affected by the adjustment. b. To the extent a price adjustment results in a deficiency or excess to a Contractholder’s account, Insurance Company and Transfer Agent agree to evaluate the situation together on a case-by-case basis with the goal towards pursuing an appropriate course of action.To the extent the price adjustment was due to Transfer Agent’s error, Transfer Agent shall reimburse Contractholder’s account.Any administrative costs incurred for correcting Contractholder accounts will be at Transfer Agent’s expense. 9. Purchases and Redemption Orders; Settlement of Transactions a. Manual Transactions.Manual transactions via facsimile shall be used by Insurance Company until Insurance Company has the operational capability to trade via Fund/SERV (“Fund/SERV Operational Date”).The Insurance Company will use commercially reasonable efforts to effect the Fund/SERV Operational Date on or before May 31, 2014. After the Fund/SERV Operational Date the Insurance Company shall trade manually only in the event that Insurance Company is in receipt of orders for purchase or redemption of shares and is unable to transmit the orders to the Transfer Agent due to unforeseen circumstances such as system wide computer failures experienced by Insurance Company or Fund/SERV or other events beyond the Insurance Company’s reasonable control.When manual transactions are used, the following provisions shall apply: (i) Next Day Transmission of Orders. The Insurance Company will notify the Transfer Agent by 8:00 a.m. Eastern Time, on the next Business Day the aggregate amounts of purchase orders and redemption orders, that were placed by Contractholders in each Separate Account by 4:00 p.m. Eastern time on the prior Business Day (the “Trade Date”).Insurance Company represents that orders it receives after 4:00 p.m. Eastern time on any given Business Day will be transmitted to the Transfer Agent using the following Business Day’s net asset value.Transfer Agent may process orders it receives after the 8:00 a.m. deadline using the net asset value next determined. (ii) Purchases.All orders received by Insurance Company by 4:00 p.m. on a Business Day and communicated to the Transfer Agent by the 8:00 a.m. deadline shall be treated by the Transfer Agent as if received as of the close of trading on the Trade Date and the Transfer Agent will therefore execute orders at the net asset values determined as of the close of trading on the Trade Date.Insurance Company will initiate payment by wire transfer to a custodial account designated by the Funds for the aggregate purchase amounts prior to 4:00 p.m. Eastern time on the next Business Day following Trade Date. (iii) Redemptions.Aggregate orders for redemption of shares of the Funds will be paid in cash and wired from the Funds’ custodial account to an account designated by the Insurance Company.Prior to the earlier of (i) the Fund/SERV Operational Date and (ii) May 31, 2014, Transfer Agent will initiate payment by wire to Insurance Company or its designee proceeds of such redemptions prior to 4:00 p.m. Eastern time on the next Business Day following the Trade Date (T+1). After the earlier of (i) the Fund/SERV Operational Date and (ii) May 31, 2014, Transfer Agent will initiate payment by wire to Insurance Company or its designee proceeds of such redemptions prior to 4:00 p.m. Eastern time on the second Business Day following the Trade Date (T+2). b. Fund/SERV Transactions.On and after the Fund/SERV Operational Date the Insurance Company will ordinarily use the Fund/SERV system, and when used, the following provisions shall apply: (i)Without limiting the generality of the following provisions of this section, the Insurance Company and Transfer Agent each will perform any and all duties, functions, procedures and responsibilities assigned to it and as otherwise established by the NSCC applicable to Fund/SERV and the Networking Matrix Level utilized. (ii)Any information transmitted through Networking by any party to the other and pursuant to this Agreement will be accurate, complete, and in the format prescribed by the NSCC.Each party will adopt, implement and maintain procedures reasonably designed to ensure the accuracy of all transmissions through Networking and to limit the access to, and the inputting of data into, Networking to persons specifically authorized by such party. (iii) Same Day Trades.On each Business Day, the Insurance Company shall aggregate and calculate the purchase orders and redemption orders for each Separate Account received by the Insurance Company prior to 4:00 p.m. Eastern time.The Insurance Company shall communicate to Transfer Agent for that Trade Date, by Fund/SERV, the aggregate purchase orders and redemption orders (if any) for each Separate Account received by 4:00 p.m. Eastern time on such Trade Date by no later than the NSCC’s Defined Contribution Clearance & Settlement (“DCC&S”) Cycle 8 (generally, 6:30 a.m. Eastern time) on the following Business Day. Transfer Agent shall treat all trades communicated to Transfer Agent in accordance with the foregoing as if received prior to 4:00 p.m. Eastern time on the Trade Date.All orders received by the Insurance Company after 4:00 p.m. Eastern time on a Business Day shall not be transmitted to NSCC prior to the conclusion of the DCC&S Cycle 8 on the following Business Day, and Insurance Company represents that orders it receives after 4:00 p.m. Eastern time on any given Business Day will be transmitted to the Transfer Agent using the following Business Day’s net asset value.Transfer Agent may process orders it receives after the DCC&S Cycle 8 deadline using the net asset value next determined. (iv)When transmitting instructions for the purchase and/or redemption of shares of the Funds, Insurance Company shall submit one netted order for all contractholder purchase transactions and all contractholder redemption transactions, unless otherwise agreed to by the Insurance Company and the Transfer Agent. c. Procedures.Insurance Company represents and warrants that it has policies and procedures in place to ensure that only those orders received by it by 4:00 p.m. Eastern time on any Business Day will be submitted with that business day’s net asset value. d. Contingencies.All orders are subject to acceptance by Transfer Agent and become effective only upon confirmation by Transfer Agent. Upon confirmation, the Transfer Agent will verify total purchases and redemptions and the closing share position for each fund/account. In the case of delayed settlement, Transfer Agent and Insurance Company shall make arrangements for the settlement of redemptions by wire no later than the time permitted for settlement of redemption orders by the Investment Company Act of 1940. Such wires for Insurance Company should be sent to: Pruco Life Insurance Company J.P. Morgan Chase Clearing Code: Fed Wire ABA Number Route Code: 021000021 Address: 4 Chase Metro Tech Center, Brooklyn, NY11245, United States Account I.D.304231096 Pruco Life Insurance Company of New Jersey _ J.P. Morgan Chase Clearing Code: Fed Wire ABA Number Route Code: 021000021 Address: 4 Chase Metro Tech Center, Brooklyn, NY11245, United States Account I.D. 304231118 Such wires for Transfer Agent should be sent to: Wells Fargo Bank 707 Wilshire Blvd. 13th Floor Los Angeles, CA90017 ABA#: 121000248 AFS Account#: 4100-060532 For Credit to AFS acct. no. (account number and fund) FBO (Insurance Company) e. Processing Errors.Processing errors which result from any delay or error caused by Insurance Company may be adjusted through the NSCC System by Insurance Company by the necessary transactions on a current basis. f. Reconciliation.Insurance Company shall reconcile share positions with respect to each Fund for each Separate Account as reflected on its records to those reflected on statements from Transfer Agent and shall, on request, certify that each Separate Account’s share positions with respect to each Fund reported by Transfer Agent reconcile with Insurance Company’s share positions for that Separate Account.Insurance Company shall promptly inform Transfer Agent of any record differences and shall identify and resolve all non-reconciling items within five business days. g. Verification.Within a reasonable period of time after receipt of a confirmation relating to an instruction, Insurance Company shall verify its accuracy in terms of such instruction and shall notify Transfer Agent of any errors appearing on such confirmation. h. Order Processing.Any order by Insurance Company for the purchase of shares of the respective Funds through AFD shall be accepted at the time when it is received by AFD/Transfer Agent (or any clearinghouse agency that AFD/Transfer Agent may designate from time to time), and at the offering and sale price determined in accordance with this Agreement, unless rejected by AFD, Transfer Agent or the respective Funds.The Funds reserve the right to reject any order for any reason. AFD/Transfer Agent will not accept any order from Insurance Company that is placed on a conditional basis or subject to any delay or contingency prior to execution.The procedure relating to the handling of orders shall be subject to instructions that AFD shall forward from time to time.The shares purchased will be issued by the respective Funds only against receipt of the purchase price, in collected New York or Los Angeles Clearing House funds.If payment for the shares purchased is not received within three days after the date of confirmation, the sale may be cancelled by AFD or by the respective Funds without any responsibility or liability on the part of AFD or the Funds, and AFD and/or the respective Funds may hold the Insurance Company responsible for any loss, expense, liability or damage, including loss of profit suffered by AFD and/or the respective Funds, resulting from Insurance Company’s delay or failure to make payment as aforesaid. i. Dividends and Distributions.The Transfer Agent shall furnish notice promptly to the Insurance Company of any dividend or distribution payable on any Funds held by the Separate Accounts.The Insurance Company hereby elects to receive all such dividends and distributions as are payable on shares of a Fund recorded in the title for the corresponding Separate Account in additional shares of that Fund. The Series shall notify the Insurance Company of the number of shares so issued.All such dividends and distributions shall be automatically reinvested at the ex-dividend date net asset value.The Insurance Company reserves the right to revoke this election and to receive all such income dividends and capital gain distributions in cash. j. Right to Suspend.The Series reserves the right to temporarily or permanently suspend sales if the Board of Trustees of the Series, acting in good faith and in light of its fiduciary duties under federal and any applicable state laws, deems it appropriate and in the best interests of shareholders or in response to the order of an appropriate regulatory authority.Insurance Company shall abide by the frequent trading policy as described in the Contract prospectus. k. Book Entry.Transfer of the Series’ shares will be by book entry only.No stock certificates will be issued to the Separate Accounts.Shares ordered from a particular Fund will be recorded by the Series as instructed by Insurance Company in an appropriate title for the corresponding Separate Account. l. Limitations on Redemptions.The Insurance Company shall not redeem Fund shares attributable to the Contracts (as opposed to Fund shares attributable to the Insurance Company’s assets held in the Account) except (i) as necessary to implement Contractholder-initiated transactions, or (ii) as required by state and/or federal laws or regulations or judicial or other legal precedent of general application (a “Legally Required Redemption”).Upon request, the Insurance Company will promptly furnish to the Series and AFD an opinion of counsel for the Insurance Company (which counsel shall be reasonably satisfactory to the Series and AFD) to the effect that any redemption pursuant to clause (ii) above is a Legally Required Redemption. Account Activity.Upon request, the Transfer Agent shall send to the Insurance Company, (i) confirmations of activity in each Separate Account within five (5) Business Days after each Trade Date on which a purchase or redemption of shares of a Fund is effected for a Separate Account; (ii) statements detailing activity in each Separate Account no less frequently than quarterly; and (iii) such other information as may reasonably be requested by Insurance Company and agreed upon by Transfer Agent. Expenses.All expenses incident to each party’s performance of this Agreement shall be paid by the respective party. The Funds shall pay the cost of registration of their shares with the SEC, preparation of the Fund’s prospectuses, proxy materials and reports, or the preparation of other related statements and notices required by Applicable Law.The Funds shall pay the cost of qualifying Fund shares in states where required. For annual reports, semi-annual reports, prospectuses, supplements and amendments thereof provided by the Funds to the Insurance Company, the Funds will reimburse the Insurance Company for the printing and mailing costs to its existing Contractholders. Proxy and Other Communication Materials.The Funds shall distribute to the Insurance Company their proxy material and periodic Fund reports to shareholders. AFD, Transfer Agent or the Funds shall provide the Insurance Company with print and web ready PDFs of the Funds’ prospectuses and sales literature to be used for the Separate Accounts in connection with the transactions contemplated by this Agreement.AFD, Transfer Agent or the Funds shall provide to Insurance Company, or its authorized representative, at no expense to Insurance Company print and web ready PDFs of the following Contractholder communication materials: proxy or information statements, annual reports, semi-annual reports, and all updated prospectuses, supplements and amendments thereof.AFD, Transfer Agent or the Funds shall provide Insurance Company with other documents and materials as Insurance Company may reasonably request from time to time. AFD will provide Insurance Company on a timely basis with investment performance information for each Fund including, as applicable (a) the top ten portfolio holdings on a quarterly basis; (b) sector breakdown; (c) market exposure; (d) largest industries; (e) credit quality; (f) geographic concentration;and (g) on a monthly basis, average annual total return for the prior one-year, three year, five-year, ten-year and life of the Fund.AFD will endeavor to provide the information in clause (a-f) to Insurance Company within twenty business days after the end of each quarter, and will endeavor to provide the information in clause (g) to Insurance Company within five business days after the end of each month. [Reserved] Proxy Materials/Voting.In the event of a proxy solicitation by a Fund, the mailing of the proxy materials, and the related tabulation of the results, will be coordinated and paid for by the Fund. In order to assist the Fund in this process, the Insurance Company will provide to the Fund or its designated representative, at the Insurance Company’s own expense, adequate electronic files so that the Fund may make proper solicitations of Contractholders.The electronic files will be in a mutually acceptable format and will contain Contractholder information, mailing information, and the number of shares of each applicable Fund in which each Contractholder has an interest on the record date.For so long as the SEC interprets the 1940 Act to require pass-through voting by insurance companies whose separate accounts are registered as investment companies under the 1940 Act (“Registered Separate Accounts”), the Insurance Company shall vote shares of the Funds held in Registered Separate Accounts at shareholder meetings of the Funds in accordance with instructions timely received by the Insurance Company (or its designated agent) from owners of Contracts funded by such Registered Separate Accounts having a voting interest in the Funds.The Insurance Company shall vote shares of the Funds held in Registered Separate Accounts that are attributable to the Contracts as to which no timely instructions are received, as well as shares held in such Registered Separate Account that are not attributable to the Contracts and owned beneficially by the Insurance Company (resulting from charges against the Contracts or otherwise), in the same proportion as the votes cast by owners of the Contracts funded by the Registered Separate Account having a voting interest in the Funds from whom instructions have been timely received.The Insurance Company shall vote shares of the Funds held in its general account or in any Separate Account that is not registered under the 1940 Act, if any, in its discretion. Future Registration of Separate Account(s).If Insurance Company registers a Separate Account that includes any Fund as an underlying investment option as a unit investment trust under the 1940 Act, Insurance Company will provide to each such Fund, as appropriate, at least one complete copy of all registration statements, prospectuses, statements of additional information, reports, solicitations for voting instructions, sales literature and other promotional materials, applications for exemptions, requests for no action letters, and all amendments to any of the above, that relate to the Contracts or any Separate Account within 10 business days of the use of such material. Independent Contractor Status.The Insurance Company shall, for all purposes herein, be deemed to be an independent contractor and shall have, unless otherwise expressly provided or authorized, no authority to act for or represent AFD or the Funds in any way or otherwise be deemed an agent of AFD or the Funds. Termination.At the terminating party’s election and the other party’s concurrence, termination of this Agreement may be limited solely as to new Contracts.This Agreement shall terminate: a. at the option of the Insurance Company, AFD, Transfer Agent, CRMC or the Series upon 90 days advance written notice to the other parties; b. at any time by giving 30 days written notice to the other party in the event of a material breach of this Agreement by the other party that is not cured during such 30-day period; c. at the option of the Insurance Company, AFD or the Series, upon institution of formal proceedings relating to (i) the marketing of the Contracts, (ii) the Separate Accounts, (iii) the Insurance Company, (iv) AFD or (v) the Funds by FINRA, the SEC or any other regulatory body; d. at the option of Insurance Company immediately upon written notice, if the Series or CRMC fails to meet the requirements for either diversification under Section817 or RIC status under the Code; e. at the option of any party upon termination of CRMC’s investment advisory agreement with the Series.Notice of such termination shall be promptly furnished. This paragraph (e) shall not be deemed to apply if, contemporaneously with such termination, a new contract of substantially similar terms is entered into between CRMC and the Series; f. except for Insurance Company’s delegation of its duties to a subcontractor or to an affiliate, upon assignment of this Agreement, at the option of any party not making the assignment, unless made with the written consent of the other parties; g. in the event interests in the Separate Accounts, the Contracts, or Fund shares are not registered, issued or sold in conformity with Applicable Law or such Applicable Law precludes the use of Fund shares as an underlying investment medium of Contracts issued or to be issued by the Insurance Company.Prompt notice shall be given by the terminating party to the other parties in the event the conditions of this provision occur; h. for Registered Separate Accounts, they may terminate upon a decision by the Insurance Company, in accordance with regulations of the SEC for Registered Separate Accounts, to substitute Fund shares with the shares of another investment company for Contracts for which the Fund shares have been selected to serve as the underlying investment medium for Registered Separate Accounts, in which case the following provisions shall apply: (i) The Insurance Company will give 60 days written notice to the applicable Fund and AFD upon the occurrence of the earlier of the following actions taken for the purpose of substituting shares of the Fund: (1) an application made to the SEC, (2) a proposed Contractholder vote, or (3) the Insurance Company’s determination to substitute Fund shares with the shares of another investment company; and (ii) The Funds or AFD will in no way recommend action in connection with, or oppose or interfere with any application made to the SEC by the Insurance Company with regard to the substitution of Fund shares with shares of another investment company or seek in any manner to oppose or interfere witha proposed Contractholder vote; or i. upon such shorter notice as is required by law, order or instruction by a court of competent jurisdiction or a regulatory body or self-regulatory organization with jurisdiction over the terminating party. Upon termination and at the request of the requesting party, the other party shall deliver to the requesting party, any records which the requesting party may be required by law or regulations to have access to or to maintain. Notices.All notices under this Agreement, unless otherwise specified in the Agreement shall be given in writing and delivered via overnight delivery (postage prepaid, return receipt requested), facsimile transmission or registered or certified mail, as follows: If to the Insurance Company: Sun-Jin Moon 213 Washington Street Newark, NJ 07102 with a copy to: Erin Schwerzmann 280 Trumbull Street Hartford, CT 06103 If to AFD, Transfer Agent, CRMC or to the Series: Kenneth R. Gorvetzian Capital Research and Management Company 333 South Hope Street 55th Floor Los Angeles, CA90071 with a copy to: John R. Fodor American Funds Distributors, Inc. 333 South Hope Street 55th Floor Los Angeles, CA90071 And: American Funds Service Company Attn: HOST - Contract Administration 3500 Wiseman Blvd. San Antonio, TX 78251-4321 phone: 800/421-5475, ext. 8 facsimile: 210/474-4088 or to such other address or person as may be specified in a written notice given to the other parties.The date of service of any notice shall be the date it is received by the recipient. Books and Records.Each party hereto shall cooperate with the other parties and all appropriate governmental authorities and shall permit authorities reasonable access to its books and records upon proper notice in connection with any investigation or inquiry relating to this Agreement or the transactions contemplated hereby.Each party shall maintain and preserve all records in its possession as required by law to be maintained and preserved in connection with the provision of the services contemplated hereunder.Upon the request of a party, the other party shall provide copies of all records as may be necessary to (a) monitor and review the performance of either party’s activities, (b) assist either party in resolving disputes, reconciling records or responding to auditor’s inquiries, (c) comply with any request of a governmental body or self-regulatory organization, (d) verify compliance by a party with the terms of this Agreement, (e) make required regulatory reports, or (f) perform general customer service.The parties agree to cooperate in good faith in providing records to one another under this provision. Indemnification. a. Insurance Company shall indemnify and hold harmless AFD, Transfer Agent, CRMC, the Series, each of the Funds, and each of their affiliates, directors, officers, employees and agents and each person who controls them within the meaning of the 1933 Act, from and against any and all losses, claims, damages, liabilities and expenses, including reasonable attorneys’ fees (“Losses”), they may incur, insofar as such Losses arise out of or are based upon (i) Insurance Company’s negligence or willful misconduct in the performance of its duties and obligations under this Agreement, (ii) Insurance Company’s violation of any Applicable Law in connection with the performance of its duties and obligations under this Agreement, and (iii) any breach by Insurance Company of any provision of this Agreement, including any representation, warranty or covenant made in the Agreement.Insurance Company shall also reimburse AFD, Transfer Agent, CRMC, the Series, the Funds and their respective affiliates for any legal or other expenses reasonably incurred by any of them in connection with investigating or defending against such Losses.This indemnity provision is in addition to any other liability which Insurance Company may otherwise have to AFD, the Transfer Agent, CRMC, the Series, the Funds or their respective affiliates. b. AFD, Transfer Agent or CRMC, as applicable, shall indemnify and hold harmless, Insurance Company and its directors, officers, employees and agents and each person who controls them within the meaning of the 1933 Act, from and against any and all Losses they may incur, insofar as such Losses arise out of or are based upon (i) AFD’s, Transfer Agent’s or CRMC’s negligence or willful misconduct in the performance of its duties and obligations under this Agreement, (ii) AFD’s, Transfer Agent’s or CRMC’s violation of Applicable Law in connection with the performance of its duties and obligations under this Agreement, and (iii) any breach by AFD, Transfer Agent or CRMC of any provision of this Agreement, including any representation, warranty or covenant made in the Agreement by AFD, Transfer Agent or the Series.AFD, Transfer Agent or CRMC, as applicable, shall also reimburse Insurance Company for any legal or other expenses reasonably incurred in connection with investigating or defending against such Losses.This indemnity provision is in addition to any other liability which AFD, Transfer Agent or CRMC may otherwise have to Insurance Company. c. Promptly after receipt by a party entitled to indemnification under this paragraph 20 (an “Indemnified Party”) of notice of the commencement of an investigation, action, claim or proceeding, such Indemnified Party will, if a claim in respect thereof is to be made against the indemnifying party under this paragraph 20, notify the indemnifying party of the commencement thereof.The indemnifying party will be entitled to assume the defense thereof, with counsel satisfactory to the Indemnified Party.After notice from the indemnifying party of its intention to assume the defense of an action and the appointment of satisfactory counsel, Indemnified Party shall bear the expenses of any additional counsel obtained by it, and the indemnifying party shall not be liable to such Indemnified Party under this paragraph for any legal expenses subsequently incurred by such Indemnified Party in connection with the defense thereof other than reasonable costs of investigation.The indemnifying party shall not, without the prior written consent of the Indemnified Party, settle or compromise the liability of the Indemnified Party; provided, however, that in the event that the Indemnified Party fails to provide its written consent, the indemnifying party shall thereafter be liable to provide indemnification only to the extent of the amount for which the action could otherwise have been settled or compromised. Governing Law.This Agreement shall be governed by and interpreted in accordance with the laws of the State of New Jersey exclusive of conflicts of laws. Subchapter M.Each Fund will comply with Subchapter M of the Internal Revenue Code of 1986, as amended, and the regulations thereunder and shall qualify as a regulated investment company thereunder.CRMC will notify the Insurance Company immediately upon having a reasonable basis for believing that a Fund has ceased to comply with the Subchapter M qualification requirements or might not so comply in the future. Entire Agreement/Amendments.This Agreement (together with the Business Agreement) contains the entire understanding and agreement among the parties with respect to the subject matter of this Agreement and supersedes any and all prior agreements, understandings, documents, projections, financial data, statements, representations and warranties, oral or written, express or implied, between the parties hereto and their respective affiliates, representatives and agents in respect of the subject matter hereof.This agreement may not be amended except by written agreement of the parties.If there should be any conflict between the terms of this Agreement and those of the Business Agreement, the terms of this Agreement shall govern. Assignability.This Agreement shall extend to and be binding upon the Insurance Company, the Series, AFD, CRMC and the Transfer Agent and their respective successors and assigns.Nothing expressed or mentioned in this Agreement is intended or shall be construed to give any person or corporation, other than the parties hereto and their respective successors and permitted assigns, any legal or equitable right, remedy or claim in respect of this Agreement or any provision herein contained.Neither this Agreement nor any rights, privileges, duties or obligations of the parties hereto may be assigned by any party without the prior written consent of the other parties or as expressly contemplated by this Agreement; provided, however, that a merger of, reinsurance arrangement by, or change of control of a party shall not be deemed to be an assignment for purposes of this Agreement. Proprietary Information.AFD and the Funds agree that the names, addresses, and other information relating to the Contractholders or prospects for the sale of the Contracts developed by Insurance Company are the exclusive property of the Insurance Company and may not be used by AFD, Transfer Agent, CRMC or the Funds without the written consent of the Insurance Company except for carrying out the terms of this Agreement or as otherwise provided for in this Agreement and any amendments thereto.Each party to this Agreement agrees to maintain the confidentiality of all information (including personal financial information of the customers of either party) received from the other party pursuant to this Agreement.Each party agrees not to use any such information for any purpose, or disclose any such information to any person, except as permitted or required by applicable laws, rules and regulations, including applicable state privacy laws and the Gramm-Leach-Bliley Act and any regulations promulgated thereunder.This provision, to the extent permissible by applicable law, shall not be construed to limit the parties’ obligation to comply with paragraph 19, above. AFD, the Transfer Agent, CRMC and the Series hereby consent to the Insurance Company's use of the names of the Series, the Funds, AFD, the Transfer Agent and CRMC in connection with marketing the Funds and Contracts, subject to the terms of this Agreement and the Business Agreement. Insurance Company acknowledges and agrees that AFD, CRMC and/or their affiliates own all right, title and interest in and to the names American Funds, American Funds Distributors, American Funds Insurance Series, American Funds Service Company and Capital Research and Management Company and covenants not, at any time, to challenge the rights of AFD, CRMC and/or its affiliates to such name or design, or the validity or distinctiveness thereof.AFD, the Transfer Agent, CRMC and the Series hereby consent to the use of any trademark, trade name, service mark or logo used by AFD, the Transfer Agent, CRMC and the Series, subject to AFD, the Transfer Agent, CRMC or the Series approval of such use and in accordance with reasonable requirements of that party.Such consent will terminate with the termination of this Agreement.The Insurance Company agrees and acknowledges that all use of any designation comprised in whole or in part of the name, trademark, trade name, service mark and logo under this Agreement shall inure to the benefit of AFD, the Transfer Agent, CRMC and/or the Series. Severability.If any provision of this Agreement shall be held or made invalid by a court decision, statute, rule or otherwise, the remainder of the Agreement shall not be affected thereby. No Waiver.No waiver of any provision of this Agreement will be binding unless in writing and executed by the party granting such waiver.Any valid waiver of a provision set forth herein shall not constitute a waiver of any other provision of this Agreement.In addition, any such waiver shall constitute a present waiver of such provision and shall not constitute a permanent future waiver of such provision. No Joint Venture, Etc.Neither the execution nor performance of this Agreement shall be deemed to create a partnership or joint venture by and among Insurance Company, Transfer Agent, AFD, CRMC and the Funds. Counterparts.This Agreement may be executed in one or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same Agreement.Neither this Agreement nor any amendment shall become effective until all counterparts have been fully executed and delivered. Survival.The provisions of paragraphs 4, 5, 20 and 25 survive termination of this Agreement.If this Agreement terminates, the Series, at Insurance Company’s option, will continue to make additional shares of the Funds available for all existing Contracts as of the effective date of termination (under the same terms and conditions as were in effect prior to termination of this Agreement with respect to existing Contractholders), unless the applicable Fund liquidates or applicable laws prohibit further sales. Non-exclusivity.Each of the parties acknowledges and agrees that this Agreement and the arrangements described herein are intended to be non-exclusive and that each of the parties is free to enter into similar agreements and arrangements with other entities. Insurance.At all times Insurance Company shall maintain insurance coverage that is reasonable and customary in light of all its responsibilities hereunder.Such coverage shall insure for losses resulting from the criminal acts or errors and omissions of Insurance Company’s employees and agents. Operational Controls.Insurance Company agrees to provide information on its compliance policies and operational controls that relate to the services it provides under this Agreement.Insurance Company further agrees to permit Transfer Agent or its representatives to have reasonable access to personnel and records to facilitate the monitoring of its compliance procedures and operational controls. No Recourse.The obligations of the Series under this Agreement are not binding upon any of the Trustees, officers, employees or shareholders (except CRMC if it is a shareholder) of the Series individually, but bind only the Series’ assets.When seeking satisfaction for any liability of the Series in respect of this Agreement, Insurance Company and the Account agree not to seek recourse against said Trustees, officers, employees or shareholders, or any of them, or any of their personal assets for such satisfaction. Conflicts.The parties to this Agreement recognize that due to differences in tax treatment or other considerations, the interests of various Contractholders participating in one or more Funds might, at some time, be in conflict.Each party shall report to the other party any potential or existing conflict of which it becomes aware.The Board of Trustees of the Series shall promptly notify Insurance Company of the existence of irreconcilable material conflict and its implications.If such a conflict exists, Insurance Company will, at its own expense, take whatever action it deems necessary to remedy such conflict; in any case, Contractholders will not be required to bear such expenses. Mixed and Shared Funding.The Series hereby notifies Insurance Company that it may be appropriate to include in the Prospectus pursuant to which a Contract is offered disclosure regarding the risks of mixed and shared funding. Shareholder Information Agreement.The Insurance Company has executed or will execute an agreement with Transfer Agent pursuant to Rule 22c-2 under the Investment Company Act of 1940, under which the Insurance Company is required, upon request, to provide the Funds with certain account information and to prohibit transactions that violate the policies established by the Funds for the purpose of eliminating or reducing any dilution of the value of the outstanding shares issued by the Funds. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed as of the date first above written. PRUCO LIFE INSURANCE COMPANY, for itself and on behalf of the Separate Accounts By:/s/ Nils Gyllenhammer Name: Nils Gyllenhammer Title: Vice President, Product Strategy PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY, for itself and on behalf of the Separate Accounts By:/s/ Nils Gyllenhammer Name: Nils Gyllenhammer Title: Vice President, Product Strategy AMERICAN FUNDS DISTRIBUTORS, INC. By:/s/ Timothy W. McHale Name: Timothy W. McHale Title:Secretary AMERICAN FUNDS INSURANCE SERIES By:_/s/ Steven I. Koszalka Name:Steven I. Koszalka Title:Secretary AMERICAN FUNDS SERVICE COMPANY By:_/s/ Angela M. Mitchell Name:Angela M. Mitchell Title:Secretary CAPITAL RESEARCH AND MANAGEMENT COMPANY By:_/s/ Michael J. Downer Name:Michael J. Downer Title:Senior Vice President and Secretary EXHIBIT A American Funds Insurance Series Funds Class 2 Asset Allocation Fund Bond Fund Global Small Capitalization Fund Growth Fund Growth-Income Fund International Fund EXHIBIT B Insurance Company Accounts Pruco Life Variable Universal Account Pruco Life of New Jersey Variable Appreciable Account
